News Release Republic First Bancorp, Inc. October 22, 2015 REPUBLIC FIRST BANCORP, INC. REPORTS ASSET GROWTH OF 22% DEPOSITS INCREASE BY 25% Philadelphia, PA, October 22, 2015 (PR Newswire) – Republic First Bancorp, Inc. (NASDAQ: FRBK), the holding company for Republic Bank, today announced its financial results for the period ended September 30, 2015. Three Months Ended ($ in millions, except per share data) 09/30/15 09/30/14 % Change Assets $ $ 22 % Loans 12 % Deposits 25 % Total Revenue $ $ 10 % Net Income % Net Income per Share $ $ % “During the third quarter we opened new stores in Marlton and Berlin, NJ which feature our distinctive glass building,” said Harry D. Madonna, the Company’s Chairman and Chief Executive Officer.“These locations are welcoming new fans on a daily basis and producing tremendous results.Our balance sheet continues to demonstrate positive results associated with our expansion strategy.” “Our expansion strategy effectively has us building a ‘new’ bank on top of an ‘old’ bank,” added Madonna. “We are very pleased with our ability to maintain consistent, profitable results while absorbing the costs required to move forward with our growth plan.” The Company is in the midst of an aggressive expansion plan referred to as “The Power of Red is Back” with the goal of increasing its store footprint while providing legendary customer service. There are currently seventeen stores serving customers in the Greater Philadelphia and Southern New Jersey region.Additional stores are planned for Cherry Hill, Gloucester Township, Medford, Moorestown, Washington Township and Wynnewood. Highlights for the Period Ended September 30, 2015 · Republic opened its 16th and 17th stores in Marlton and Berlin, NJ during the third quarter of 2015. The Company currently has six additional sites in various stages of construction and development for future store locations. · New stores opened within the last 2 years are currently growing deposits at an average rate of $47 million per year.While the average deposit growth for all stores over the last twelve months was $16 million per store. · Total deposits increased by $247 million, or 25%, to $1.2 billion as of September 30, 2015 compared to $990 million as of September 30, 2014. · Non-interest bearing demand deposits increased by 13% to $244 million as of September 30, 2015 compared to $217 million as of September 30, 2014. · Total assets increased by $250 million, or 22%, to $1.4 billion as of September 30, 2015 compared to $1.1 billion as of September 30, 2014. · Total loans grew $93 million, or 12%, to $845 million as of September 30, 2015 compared to $752 million at September 30, 2014. · SBA lending continued to be a focal point of the Company’s lending strategy. More than $8 million in new SBA loans were originated during the three month period ended September 30, 2015. Our team is currently ranked as the #1 SBA lender in the tri-state market of New Jersey, Pennsylvania and Delaware based on the dollar volume of loan originations. · Shareholders’ equity increased by 3% to $114 million as of September 30, 2015 compared to $112 million as of September 30, 2014. · The Company’s Total Risk-Based Capital ratio was 13.80% and Tier I Leverage Ratio was 10.24% at September 30, 2015. · Tangible book value per share was $3.03 as of September 30, 2015. This amount excludes approximately $0.38 per share attributable to the deferred tax asset valuation allowance. Income Statement The major components of the income statement are as follows (dollars in thousands, except per share data): Three Months Ended Nine Months Ended 09/30/15 09/30/14 % Change 09/30/15 09/30/14 % Change Total Revenue $ $ 10
